Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the tip" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 4-8, 10, 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 2, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the body further comprises a pair of locating wings that slope inwardly towards a landing channel as required by Claim 4.
Claims 5, 8 and 10 depends from Claim 4.
Although the prior art discloses all the limitations of Claim 2, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a bumper to be placed in spaced relationship with the body to maintain a substantially upright positioning of the skis when hung on the hanging device as required by Claim 6.
Claim 7 depends from Claim 6.
Although the prior art discloses all the limitations of Claim 13, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a pair of locating wings that slope inwardly towards a landing channel as required by Claim 15.
Claims 16 and 18-20 depends from Claim 15.
Although the prior art discloses all the limitations of Claim 13, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a bumper to be placed in spaced relationship with the body to maintain a substantially upright positioning of the skis when hung on the hanging device as required by Claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 9, 11-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uyeda (4,588,115).
Consider Claim 2, Uydea discloses a hanging device for a ski strap assembly, the hanging device comprising: a platform (55) extending from a body (57) for supporting an assembly (10) for a ski strap, the platform comprising a pin (54) extending upwardly therefrom and positioned to be in alignment with a void (50, 51) on at least one of first (11) and second portions of the assembly to have the assembly rest on the platform to hang the pair of skis.
Consider Claim 3, Uydea discloses all the features of the claimed invention as described above, and further discloses wherein the body (57) comprises at least one passage to permit the hanging device to be secured to a surface (56).
Consider Claim 9, Uydea discloses all the features of the claimed invention as described above, and further discloses wherein the pin (54) is positioned on the platform (55) at a distance that is sufficient to enable rotation of the skis (64, 65) relative to the hanging device when the ski strap is hung on the platform.
Consider Claim 11, Uydea discloses all the features of the claimed invention as described above, and further discloses wherein the tip (37) is pointed to minimize contact with the assembly (10).
Consider Claim 12, Uydea discloses all the features of the claimed invention as described above, and further discloses wherein an overall depth of the hanging device (9) is chosen to have the skis offset from a surface (60) to which the hanging device is attached to provide a gap between the skis and the surface when the skis are hung on the hanging device (Fig. 9).
Consider Claim 13, Uydea discloses a ski hanging rack comprising a plurality of hanging devices, each hanging device comprising: a platform (55) extending from a body (57) for supporting an assembly (10) for a ski strap, the platform comprising a pin (54) extending upwardly therefrom and positioned to be in alignment with a void (50, 51) on at least one of first (11) and second portions of the assembly to have the assembly rest on the platform to hang the pair of skis.
Consider Claim 14, Uydea discloses all the features of the claimed invention as described above, and further discloses wherein the body (57) comprises at least one passage to permit the hanging device to be secured to a surface (56).
Consider Claim 21. (New) The ski hanging rack of claim 13, wherein an overall depth of the hanging device is chosen to have the skis offset from a surface (60) to which the hanging device is attached to provide a gap between the skis and the surface when the skis are hung on the hanging device (Fig. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618